Case: 15-50871      Document: 00513564305         Page: 1    Date Filed: 06/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50871
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 24, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CHAD PATRICK,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:07-CR-20-6


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Chad Patrick, federal prisoner # 83959-180, moves for leave to proceed
in forma pauperis (IFP) on appeal from the district court’s order denying his
18 U.S.C. § 3582(c)(2) motion for reduction of sentence based on Amendment
782 of the Sentencing Guidelines.           By moving to proceed IFP, Patrick is
challenging the district court’s certification that his appeal is not taken in good
faith because it is frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50871     Document: 00513564305      Page: 2   Date Filed: 06/24/2016


                                  No. 15-50871

1997). Our inquiry into an appellant’s good faith “is limited to whether the
appeal involves legal points arguable on their merits (and therefore not
frivolous).”   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
quotation marks and citation omitted). “[W]here the merits are so intertwined
with the certification decision as to constitute the same issue,” as in this case,
we may deny the IFP motion and dismiss the appeal sua sponte as frivolous.
Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      The Supreme Court has prescribed a two-step inquiry for a district court
that is considering a § 3582(c)(2) motion. Dillon v. United States, 560 U.S. 817,
826 (2010). The district court must first determine whether a prisoner is
eligible for a reduction under U.S.S.G. § 1B1.10. Id. If the prisoner is eligible,
then the district court must “consider any applicable [18 U.S.C.] § 3553(a)
factors and determine whether, in its discretion,” any reduction is warranted
under the particular facts of the case. Id. at 827.
      Patrick argues that the district court ignored the purpose of Amendment
782 and abused its discretion by denying his motion for reduction of sentence
based on his prior criminal history.        However, the record shows that, in
deciding that a reduction was not warranted, the district court gave due
consideration to the motion and implicitly considered the appropriate factors,
particularly the need to protect the public from further crimes, see
§ 3553(a)(2)(C), as well as “the nature and seriousness of the danger to any
person or the community that may be posed by a reduction in the defendant’s
term of imprisonment,” § 1B1.10, comment. (n.1(B)(i-ii)). Thus, there was no
abuse of discretion. See United States v. Evans, 587 F.3d 667, 673 (5th Cir.
2009; United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      Under the circumstances, Patrick has not shown that he will raise a
nonfrivolous issue on appeal. See Howard, 707 F.2d at 220. Accordingly, his



                                        2
    Case: 15-50871   Document: 00513564305     Page: 3   Date Filed: 06/24/2016


                                No. 15-50871

motion to proceed IFP is DENIED, and his appeal is DISMISSED as frivolous.
See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.




                                      3